            Case 1:19-cr-00789-PGG    Document 163        Filed 12/27/19   Page 1 of 2




                            FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                                  75 MAIDEN LANE
THOMAS H. NOOTER                                                                      SUITE 503
LEE A. GINSBERG                                                                NEW YORK, N.Y. 10038


                                                                MEMO ENDORSED, as osos
·NY AND CALIF. BARS                                                 '       .· TELECOPIER (212) 962-9696

                                                                 The Application is granted.


Honorable Paul G. Gardephe
                                     December 27, 2019
                                                                 soor::l~
                                                                 Paul G. Gardep~
United States District Judge
Southern District of New York                                    pa&a.     baz 3g            2,(]
Thurgood Marshal Courthouse
40 Foley Square
New York, NY 10007                                          CONSENT LETTER MOTION


RE:        United States v. Tonya Thomas (Rose, et al), 19 Cr. 789 (PGG)

Your Honor:

      I am writing to request a one-time modification of my client's bail
conditions.

       My client is currently released on a PRB with two co-signers, and her travel
limits include the Southern and Eastern District of New York

      My application is that the Court grant permission for her to travel to Wild
Creek, Pennsylvania on December 31, 2019, returning to New York on January 1,
2020 (two days and one night) so that she can be with friends on New Year's Eve.

       I communicated this request to AUSA Matthew Andrews and he has no
objection if Pre-Trial has no objection. I communicated with Pre-Trial Officer
Francesca Tessier-Miller who responded to me that she has no objection.

       Thus, I request that Ms. Thomas be allowed to travel to Wild Creek,
Pennsylvania on December 31, 2019, to return on January l, 2020, and that all
other conditions of her bail bond remain the same.

                                             -1-
       Case 1:19-cr-00789-PGG   Document 163    Filed 12/27/19   Page 2 of 2




      Thank you.

                                            Sincerely,

                                            Isl Thomas H. Nooter
                                            Thomas H. Nooter
                                            Attorney for Defendant

cc:   AUSA Matthew Andrews, by ECF and email
      PTSA Francesca Tessier-Miller, by email




                                      -2-
